Title: From Thomas Jefferson to George Rogers Clark, [March or April 1779]
From: Jefferson, Thomas
To: Clark, George Rogers



Sir
Williams[burg, March or April 1779]

Your letter and verba[l message] by Mr. St. Vrain was received today; your m[essage will be?] attended to. Much solicitude will be felt for the result of your expedition to the Wabash; it will at least delay their expedition to our frontier Settlements; and if Successful, have an important bearing ultimately in Establishing our North Western boundary. I am Sir your Mo. obt. […]

Th: Jefferson

